Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see applicant’s Remarks and Statement of Common Ownership, filed 10 August 2021, with respect to rejections of claims   1-4, 6-8 and 11-16  rejected under 35 U.S.C. 103 as being obvious over Shirakawa et al (US 2018/0120706 Al) optionally further evidenced by the English translation of WO 2016/208300 Al description which is the published application of PCT/JP2016/064746 and WO 2016/208300 Al to read with the translation to see the structures not present in the translation have been fully considered and are persuasive.  The examiner notes that applicant’s Statement of Common Ownership is sufficient to disqualify Shirakawa et al (WO 2016/208300 A1) as prior art as set forth by applicants.  The rejection  of claims 1-4, 6-8 and 11-16  has been withdrawn in view of these remarks.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA . HAMILTON
Examiner
Art Unit 1737


/CYNTHIA HAMILTON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/13/2021